Perkins, J.
This suit was brought upon a written instrument as follows :
“86500.00. 'Loganseort, Ind., August 13th, 1872.
“Eor value received, we promise to pay to the Citizens Building, Loan and Savings Association, of Logansport, Ind., the sum of five hundred dollars, with interest at ten per cent, per annum, payable monthly.
*603“ This obligation is given for money loaned under the constitution, bylaws and regulations of said association ; and in case the said monthly interest, dues and fines or assessments, or any part thereof, shall remain unpaid for three months after the same become due, then, and in such case, this obligation shall'become due and collectible; but in case said interest and dues, fines or assessments shall have been paid as aforesaid, then the principal of this obligation shall become due when the value of the assets of said association shall he sufficient to divide to each share of said stock the sum of five hundred dollars, or its equivalent, and the said principal shall then be paid by applying a sufficient amount of the stock' owned by the undersigned to the payment of said principal, and thereupon the undersigned shall -cease to have any interest in said stock so applied, and the same shall be cancelled.
“ This obligation is given upon the further condition, that if at any time the directors shall deem the security unsafe or insufficient, they may require additional security, and if not given within the time granted, the whole amount of said principal and interest shall become due. And, in case this note is not promptly paid at maturity, wo hereby agree and promise to pay the holder hereof the sum of ten per cent, thereon, for attorney’s fees and expenses of collection. All to be paid without any relief whatever from valuation or appraisement laws. This note is not transferable.”
The appellee obtained judgment on this instrument. This suit was by the same plaintiff that brought the suit and obtained the judgment in McLaughlin v. The Citizens Building, etc., Association, 62 Ind. 264, upon an exactly similar instrument. The decision in that case establishes the correctness of the judgment in this.
The judgment is affirmed, with costs.